Citation Nr: 0708940	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  02-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from September 1977 until 
January 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board first considered this appeal in November 2003 and 
denied the claim for benefits.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in an Order dated in August 
2004, the Court granted a Joint Motion for Remand submitted 
by the parties in the case and vacated the Board's November 
2003 decision.  In August 2005, the Board issued a decision 
denying the benefits sought on appeal.  The veteran appealed 
the claim to the Court, and in an Order dated in August 2006, 
the Court granted a Joint Motion for Remand and vacated the 
Board's August 2005 decision.  The case was subsequently 
returned to the Board for appellate review. 

A review of the record discloses the veteran has applied for 
service connection for conditions of the ankles, legs, back, 
shoulders, heart and depression.  These claims have not been 
adjudicated and as such these issues are REFERRED to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Remand indicated that VA failed to 
fulfill its duty to assist.  In particular, it was pointed 
out that the RO never advised the veteran of the elements of 
an increased rating claim pursuant to 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While the veteran was provided a letter in August 2001 in an 
attempt to satisfy the VA's obligation under the Veterans 
Claims Assistance Act of 2000 (VCAA), that letter informed 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits, 
rather than the evidence necessary to establish entitlement 
to an increased evaluation for his pes planus.

Additionally, in January 2007, the Board received a statement 
and evidence from the veteran.  The veteran has the right to 
have this additional evidence considered initially by the RO, 
unless this procedural right is waived by the appellant. 
38 C.F.R. §§ 19.9(b)(3), 20.1304(c).  The veteran has not 
provided a waiver of the initial review of that evidence by 
the RO.  In fact, the veteran specifically requested the 
Board remand the appeal for the Agency of Original 
Jurisdiction (AOJ) to review the additional records.  
Accordingly, since the additional evidence in question is 
neither duplicative of other evidence nor irrelevant, and 
since a Supplemental Statement of the Case (SSOC) pertaining 
to that evidence was not issued, this evidence must be 
referred back to the RO. See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 C.F.R. § 20.1304.

The additional evidence also raises the possibility that 
there is relevant evidence that has not been obtained.  
Specifically, the VA outpatient treatment records and prior 
VA examinations reflect the veteran is in receipt of Social 
Security Administration disability benefits.  However, 
complete copies of the medical records upon which any 
disability decision was based, as well as any agency decision 
with the associated List of Exhibits, have not been made part 
of the claims file.  VA's duty to assist extends to obtaining 
records from the Social Security Administration. 38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notification in connection with his claim 
for an increased evaluation for pes planus 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

2.  The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.

3.  When the development requested above 
has been completed, the case should again 
be reviewed by the RO/AMC on the basis of 
the additional evidence, including that 
evidence received directly by the Board 
following the issuance of the May 2005 
Supplemental Statement of the Case.  If 
warranted by its review of the evidence 
obtained since the February 2005 VA 
examination, the RO/AMC should consider 
obtaining a further medical opinion.  If 
the benefit sought remains denied, the 
veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




